Case 3:12-cv-00059-JAG Document 319 Filed 04/18/19 Page 1 of 4 PageID# 8811



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )
                                          )
COMMONWEALTH OF VIRGINIA,                 )
                                          )
                                          )                CIVIL ACTION NO: 3:12cv059-JAG
                                          )
      Defendants,                         )
                                          )
and                                       )
                                          )
PEGGY WOOD, et al.                        )
                                          )
      Intervenor-Defendants.              )
                                          )
_________________________________________ )


           UNITED STATES’ MOTION IN LIMINE TO EXCLUDE EVIDENCE

       Plaintiff, the United States, hereby moves the Court in limine for an order excluding

evidence offered to show compliance with the Court-ordered Settlement Agreement, ECF No.

112, that does not comply with the processes set out for determining compliance and achieving

termination in that Court-ordered Settlement Agreement. The Settlement Agreement sets out

specific processes for demonstrating compliance and for partial termination that were agreed

upon by the parties and ordered by the Court, and that must control at the instant hearing.

Specifically, the United States requests that the Court:

       1. Prohibit the introduction or use of evidence to demonstrate the Commonwealth’s

           compliance with the Settlement Agreement if it relates to facts on or after October 15,



                                                 1
Case 3:12-cv-00059-JAG Document 319 Filed 04/18/19 Page 2 of 4 PageID# 8812



          2018, and has not been provided to and assessed by the Independent Reviewer and

          the United States; and

       2. Prohibit the introduction or use of evidence to demonstrate compliance with

          provisions of the Settlement Agreement where that evidence is a compliance

          determination by the Independent Reviewer that has not been sustained for at least

          one year.

In further support, the United States refers the Court to the accompanying Memorandum in

Support of Motion In Limine to Exclude Evidence (Memorandum).

                                      Requested Relief

       For the foregoing reasons and those set forth in the accompanying Memorandum, the

United States’ Motion in Limine to Exclude Evidence should be granted.  




                                             Respectfully submitted,


 Dated: April 18, 2019


 FOR THE UNITED STATES:

 G. ZACHARY TERWILLIGER                      ERIC S. DREIBAND
 United States Attorney                      Assistant Attorney General
 Eastern District of Virginia                Civil Rights Division


                                             STEVEN H. ROSENBAUM
 By:    /s/                                  Chief
 ROBERT McINTOSH                             Special Litigation Section
 Virginia Bar Number 66113
 Attorney for the United States of America   BENJAMIN O. TAYLOE, JR.
 United States Attorney’s Office             Deputy Chief
 919 East Main Street, Suite 1900            Special Litigation Section

                                              2
Case 3:12-cv-00059-JAG Document 319 Filed 04/18/19 Page 3 of 4 PageID# 8813



Richmond, Virginia 23219
Telephone: (804) 819-7404
Facsimile: (804) 819-7417          By:             /s/
Robert.McIntosh@usdoj.gov          KYLE SMIDDIE
                                   JESSICA POLANSKY
                                   Trial Attorneys
                                   U.S. Department of Justice
                                   Civil Rights Division
                                   Special Litigation Section

                                   950 Pennsylvania Ave, NW
                                   Washington, D.C. 20530
                                   Phone: (202) 532-3249
                                   Fax: (202) 514-4883
                                   kyle.smiddie@usdoj.gov




                                     3
    Case 3:12-cv-00059-JAG Document 319 Filed 04/18/19 Page 4 of 4 PageID# 8814



                                  CERTIFICATE OF SERVICE



         I hereby certify that on the 18 day of April, 2019, I will electronically file the foregoing

UNITED STATES’ MOTION IN LIMINE TO EXCLUDE EVIDENCE with the Clerk of Court

using the CM/ECF system, which will then send a notification of such filing (NEF) to the

following:




Allyson Kurzmann Tysinger
Office of the Attorney General
202 North 9th Street
Richmond, VA 23219
(804) 786-2071
ATysinger@oag.state.va.us

Gerard Thomas Schafer
Schafer Law Group
5265 Providence Rd
Suite 303
Virginia Beach, VA 23464
rschafer@schaferlawgroup.com

Thomas York
The York Legal Group LLC
3511 North Front Street
Harrisburg, PA 17110
tyork@yorklegalgroup.com

                                                        ________/s/_______
                                                        Robert P. McIntosh
                                                        Virginia Bar Number 66113
                                                        Attorney for the United States of America
                                                        United States Attorney’s Office
                                                        919 East Main Street, Suite 1900
                                                        Richmond, Virginia 23219
                                                        Telephone: (804) 819-5400
                                                        Facsimile: (804) 819-7417
                                                        Email: Robert.McIntosh@usdoj.gov
 



                                                   4
